Citation Nr: 0526009	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated at 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to January 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for a low back disability.

2.  Although the veteran was notified of that determination 
and of her appellate rights, she did not perfect an appeal 
within the applicable time period.

3.  The evidence added to the record since the final June 
1996 rating decision includes a March 2003 medical opinion 
which, when considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, raises a reasonable possibility of substantiating 
the claim of service connection for a back disability.

4.  A chronic low back and right knee disability were not 
shown in service or for many years thereafter and the most 
probative evidence of record indicates that the veteran's 
current low back and right knee disabilities are not causally 
related to her active service, any incident therein, or any 
service-connected disability.

5.  The veteran's left knee disability is manifested by mild 
lateral instability, complaints of pain, very slight 
limitation of flexion, and tender scarring, with no evidence 
arthritis or additional functional loss due to weakness, 
fatigability, incoordination or pain on movement.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence has been received to reopen the 
claim of service connection for a low back disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  A low back and right knee disability were not incurred 
during active service, nor is any such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.310 (2004).

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5258, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2003 and April 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete her claims, and 
of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran that VA would assist her in 
obtaining information in support of her claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  The 
veteran has also generally been advised to submit or identify 
any additional evidence he felt would support his claim.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded three VA 
medical examinations in connection with her claims.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that she was seen 
on several occasions in connection with her complaints of 
left knee pain.  An April 1992 X-ray study of the left knee 
was normal.  She was diagnosed as having retropatellar pain 
syndrome of the left knee.  

The service medical records also show that that the veteran 
complained of right knee pain on one occasion in October 
1992.  The assessment was retropatellar pain syndrome and 
strengthening exercises were prescribed.  

The veteran also complained of low back pain in July 1991, 
June 1992 and April 1993.  The assessment was lumbar sprain.  

The remaining service medical records are negative for 
complaints or findings of a right knee or low back 
disability. 

In January 1994, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a left knee disability and low back 
pain.  Her application is silent for any mention of a right 
knee disability.

In a July 1994 rating decision, the RO granted service 
connection for patellofemoral pain syndrome of the left knee 
and assigned an initial zero percent rating.  The RO also 
denied service connection for a low back disability, finding 
that any in-service low back strain had resolved without 
residual disability.  Although the veteran was notified of 
the decision, and of her procedural and appellate rights, she 
did not perfect an appeal within the applicable time period.   

In March 1996, the veteran submitted a claim for an increased 
rating for her left knee disability.  Her claim is silent for 
any mention of a right knee disability or a low back 
disability.  Medical records obtained in support of this 
claim are likewise negative for complaints or findings of a 
right knee disability or a low back disability.

In a June 1996 rating decision, the RO increased the rating 
for the veteran's left knee disability to 10 percent.  The RO 
also reconsidered the veteran's claim of service connection 
for a low back disability, based on the receipt of additional 
service medical records.  The RO again found that any in-
service low back strain had resolved without residual 
disability, in light of the lack of a finding of a current 
low back disability.  Although the veteran was notified of 
the decision, and of her procedural and appellate rights, she 
did not perfect an appeal within the applicable time period.

In September 1997, the veteran submitted another claim for an 
increased rating for her left knee disability.  Her claims is 
silent for any mention of a right knee disability or a low 
back disability.  Likewise, medical records obtained in 
support of her claims are negative for complaints or findings 
of a right knee disability or a low back disability, other 
than a notation of complaints of joint aches and pains in 
January 1997.  

In January 2003, the veteran submitted her most recent claim 
for an increased rating for her left knee disability.  She 
also claimed entitlement to service connection for a right 
knee disability and a low back disability, arguing that such 
disabilities were secondary to her service-connected left 
knee disability.  

In support of her claim, the veteran submitted a March 2003 
letter from Ronald C. Only, D.O., who indicated that the 
veteran had been treated for "a lower back condition that is 
likely related to her military injury involving her left 
knee."  

Medical records from Dr. Old, dated from May 2001 to May 2002 
show that the veteran was seen for numerous complaints, 
including left knee and low back pain.  The assessments 
included chronic left knee and low back pain.  

Also submitted by the veteran was a January 2003 letter from 
Robert L. Allred, M.D., who indicated that it was his opinion 
that "the veteran's right knee condition is at least as 
likely as not related to her left knee condition due to 
favoring of the right knee condition."  

Medical records from Dr. Allred are negative for complaints 
or findings of a right knee disability.  Rather, records 
pertain to the veteran's left knee disability.  In pertinent 
part, these records show that in October 2002, the veteran 
sought treatment for left knee pain.  Examination showed that 
the veteran walked without a limp.  There was a little 
tenderness and the patella tended to ride a bit laterally.  
The impressions included internal derangement of the left 
knee and chondromalacia of the left patella.  An magnetic 
resonance imaging (MRI) study of the left knee was 
recommended.  Later that month, an MRI was performed.  The 
results of the study were normal, but for a small joint 
effusion and baker's cyst.  The cruciate and collateral 
ligaments were intact, as was the meniscus.  In December 
2002, the veteran complained of increasing pain in the left 
knee and claimed that she was not able to do the things she 
wanted to.  She indicated that physical therapy had not 
helped.  Examination showed that the veteran walked with a 
limp and there was marked tenderness.  X-ray studies were 
normal.  The impression was lateral patellar tracking 
syndrome with chondromalacia of the patella, not responding 
to conservative treatment and substantially interfering with 
activities of daily living.  Surgery was recommended.  In 
December 2002, the veteran underwent reconstruction of the 
left dislocating patella with extensor realignment.  Post-
operative treatment records describe the veteran as 
"dramatically better" in January 2003, and note that she 
had full extension of the knee with no effusion.  

The veteran was afforded a VA spine examination in May 2003.  
She reported a gradual onset of low back pain, with no 
specific trauma.  She described her back pain as aching and 
cramping relieved by stretching.  She rated her pain as a 6 
on a pain scale of 1 to 10.  X-ray studies of the lumbosacral 
spine were normal.  The diagnosis was lumbar strain.  After 
examining the veteran and reviewing her claims folder, the 
examiner indicted that the veteran's lumbar strain was less 
likely than not related to her service-connected left knee 
disability.  He explained that there was no evidence in the 
medical literature to support a causal relationship between 
patellofemoral pain syndrome and lumbar strain.  

At a VA medical examination in May 2003, the veteran 
complained of daily pain with aching and stiffness in the 
left knee.  The examiner noted a history of left 
patellofemoral pain syndrome with surgeries in 1997 and 2002.  
The veteran also indicated that she had developed pain and 
stiffness in the right knee and had undergone surgery in 
March 2003 with tendon relocation.  The veteran indicated 
that she took no medication for her knee complaints.  She 
stated that she used an Aircast three to four nights weekly 
for relief of her pain, but did not currently use knee 
braces.  When asked about flare-ups of knee pain, the veteran 
reported that she had had increased knee pain immediately 
following her surgeries, but that the normal healing process 
alleviated her pain.  The veteran denied dislocation and 
recurrent subluxation.  She indicated that she worked as a 
receptionist and missed work in December 2002 and March 2003, 
after her knee surgeries.  There was pain on squatting.  The 
examiner indicated that there was no additional limitations 
with repetition of movement as related to pain, fatigue, 
incoordination, weakness or lack of endurance.  There was no 
evidence of heat, redness, swelling, or tenderness, other 
than tenderness at the scar on the left knee.  The veteran 
had no gait abnormalities.  X-ray studies of both knees were 
normal, with no evidence of arthritis.  Range of motion 
testing showed normal motion.  There was no instability and 
the ligaments were intact.  The diagnoses were patellofemoral 
pain syndrome, left knee, status post lateral release in 
December 2002; and patellofemoral pain syndrome, right knee, 
status post lateral release in March 2003.  After examining 
the veteran and reviewing her claims folder, the examiner 
indicted that it was less likely than not that the veteran's 
right knee disability was related to the left knee 
disability.  He explained that there was no evidence in the 
medical literature to indicate that patellofemoral pain 
syndrome in one knee would cause the same or similar problems 
in the unaffected knee.  

The veteran again underwent VA medical examination in May 
2004.  She complained of pain and stiffness in the left knee.  
She rated her pain as a 4 on a pain scale of 1 to 10.  She 
also claimed to experience instability and swelling 
approximately once monthly.  She also reported that her knee 
pain was exacerbated by running.  The veteran denied 
dislocation and recurrent subluxation.  The veteran indicated 
that she was unable to squat or kneel and experienced 
difficulties upon standing more than 30 minutes.  Range of 
motion testing showed left knee motion from zero to 130, with 
no pain.  The examiner indicated that there was no additional 
limitation of function by pain, fatigue, weakness, or lack of 
endurance.  The left knee was painful in the medial and 
lateral borders.  There was a well healed surgical scar, but 
no effusion or warmth.  The veteran's gait was normal.  The 
diagnosis was left knee residuals of tendon relocation and 
patellofemoral pain syndrome with mild lateral instability.  

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

As set forth above, in a June 1996 rating decision, the RO 
previously considered and denied this claim on a direct 
basis.  Although the veteran was notified of the decision, 
and of her procedural and appellate rights, she did not 
perfect an appeal within the applicable time period.  Thus, 
the decision is final and not subject to revision on the same 
factual basis. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In January 2003, the veteran filed an application to reopen 
her claim of service connection for a back disability, 
including on a secondary basis.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in June 1996.  This evidence includes the veteran's 
contentions, as well as the March 2003 letter from Dr. Only 
addressing the etiology of the veteran's low back disability.  
The Board finds that the additional evidence received since 
June 1996 warrants a reopening of the veteran's claim as it 
is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156.  The merits of the veteran's claim are addressed 
below.

The veteran is not prejudiced by the Board's addressing the 
merits, as the RO decided the case on the merits already.  

III.  Entitlement to service connection for a low back and 
right knee disability.

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA must consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis:  Applying the facts in this case to the criteria 
set forth above, the Board finds that service connection for 
a low back and right knee disability is not warranted.  
Although the veteran complained of low back and right knee 
pain during service, a chronic low back disability was not 
clinically identified in service or for many years 
thereafter.  Moreover, the record contains no indication that 
the veteran has a current low back disability which is 
causally related to her active service or any incident 
therein.  The veteran does not contend otherwise.

She does contend, however, that she has a current low back 
and right knee disability which developed as a result of her 
service-connected left knee patellofemoral pain syndrome.  

As set forth above, the record contains conflicting medical 
opinions in this regard.  In support of her claim of service 
connection for a low back disability, the veteran submitted a 
statement from Ronald C. Only, D.O., who indicated that the 
veteran had been treated for "a lower back condition that is 
likely related to her military injury involving her left 
knee."  

In support of her claim of service connection for a right 
knee disability, the veteran submitted a statement from 
Robert L. Allred, M.D., who indicated that it was his opinion 
that "the veteran's right knee condition is at least as 
likely as not related to her left knee condition due to 
favoring of the right knee condition."  

On the other hand, the record contains the May 2003 VA 
medical examination reports discussed above.  In those 
reports, after examining the veteran and reviewing her claims 
folder, the examiner indicted that the veteran's lumbar 
strain and right knee disabilities were less likely than not 
related to her service-connected left knee disability.  He 
explained that there was no evidence in the medical 
literature to support a causal relationship between 
patellofemoral pain syndrome and lumbar strain.  He further 
explained that there was no evidence in the medical 
literature to indicate that patellofemoral pain syndrome in 
one knee would cause the same or similar problems in the 
unaffected knee.  

In determining the probative weight to be assigned to the 
various medical opinions, the Board must consider factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In that regard, Dr. Only, Dr. Allred, 
and the VA medical examiner are all trained medical 
professionals, capable of providing probative medical 
evidence, including an opinion as to the relationship between 
the veteran's current low back and right knee disability and 
her service-connected left knee disability.  

The probative value of Dr. Only and Dr. Allred's opinions, 
however, is lessened as they do not reflect that they were 
based on clinical data or a review of the veteran's claims 
folder.  Moreover, Dr. Only gave no rationale to support his 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black, 5 Vet. App. at 180.  

On the other hand, the May 2003 VA medical examination report 
reflects that the examiner's opinion was based on an 
examination of the veteran, as well as a complete review of 
her specific medical history, including the claims folder.  
Bloom, 12 Vet. App. at 187.  Moreover, the examiner 
referenced addressed the veteran's contention, referenced 
applicable medical literature, and provided a rationale for 
his opinion.  In view of the foregoing, the Board finds that 
this medical opinion is entitled to greater probative weight.

Based on all of the above, the Board finds that the 
preponderance of the evidence establishes that any current 
low back and right knee disability is not related to the 
veteran's active service, any incident therein, or any 
service-connected disability.  The benefit of the doubt 
doctrine is not applicable where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53.

IV.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated at 10 
percent disabling.

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

Analysis:  The RO has evaluated the veteran's service-
connected patellofemoral pain syndrome of the left knee as 10 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Under this provision, a 10 percent rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the symptomatology associated with 
the veteran's left knee does not more nearly approximate the 
criteria for a rating in excess of 10 percent.  As set forth 
above, although the veteran has repeatedly complained of pain 
in the left knee, repeated examinations have shown no more 
than mild disability due to lateral instability.  For 
example, an MRI performed in October 2002 showed that the 
cruciate and collateral ligaments were intact.  At a VA 
medical examination in May 2003, the veteran denied 
dislocation and recurrent subluxation of the left knee and 
objective examination revealed that there was no instability 
and the ligaments were intact.  At the May 2004 VA medical 
examination, the veteran again denied symptoms of dislocation 
and recurrent subluxation.  The examiner noted "mild" 
lateral instability of the left knee.  Based on the 
foregoing, the Board finds that the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5257 have not been 
met.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  As Diagnostic Code 
5257 is not predicated on loss of range of motion, however, 
these provisions do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating in 
excess of 10 percent, however, is not warranted under any 
alternative provision.  

For example, although the record indicates that the veteran's 
left knee disability is productive of some very slight 
limitation of motion, repeated medical examinations do not 
show that the left knee motion has been limited to the extent 
necessary to meet the criteria for a rating in excess of 10 
percent.  For example, in January 2003, when she was examined 
post-operatively, she had full extension of the knee.  Range 
of motion of the left knee was normal in May 2003.  At the 
most recent VA medical examination in May 2004, range of 
motion of the left knee was from zero to 130 degrees, ten 
degrees short of normal.  These findings do not warrant a 
rating in excess of 10 percent under the criteria based on 
either limitation of extension or flexion, including with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  See 38 C.F.R. § 
4.71, Plate II, Codes 5260, 5261.  Indeed, these findings do 
not even warrant a compensable rating under such criteria.  
Id.  

In that regard, 38 C.F.R. §§ 4.40 and 4.45 address the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
Given the left knee symptomatology delineated in the 
objective medical evidence of record, however, the Board 
finds that an additional "symbolic" range of motion loss 
for pain, excess fatigability, decreased functional ability, 
etc. is not warranted.  In fact, on VA medical examinations 
in May 2003 and May 2004, the examiners concluded that that 
there was no additional limitation of function by pain, 
fatigue, weakness, or lack of endurance.  

Although application of the criteria for limitation of motion 
in lieu of Diagnostic Code 5257 would therefore not be 
advantageous to the veteran, the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).

In this case, however, repeated X-ray studies show that the 
veteran does not have arthritis of the left knee.  Moreover, 
as set forth above, there is no objective evidence of 
additional disability due to limitation of motion for which a 
separate compensable rating would be warranted.  

The Board also notes that VA's General Counsel has held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint, if none of the symptomatology on which 
each rating is based is duplicative or overlapping.  See VA 
O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  Again, 
however, none of the medical evidence of record shows that 
the veteran's left knee extension or flexion is limited to 
the extent necessary to meet the criteria for a compensable 
rating.  38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 
5261.

The Board also notes that there has been no objective 
evidence of ankylosis or dislocation of the semilunar 
cartilage.  Thus, a rating in excess of 10 percent is not 
warranted under Codes 5256, 5258.  Again, an MRI study in 
October 2002 showed that the meniscus was intact.  

Finally, the Board notes that a small surgical scar has been 
noted on the veteran's left knee, apparently a residual of 
the December 2002 left knee surgery.  The preponderance of 
the evidence, however, indicates that such scar is currently 
asymptomatic and does not meet the criteria for a separate 
compensable rating.  Although the veteran reported some 
tenderness in the area around the scar at the March 2003 VA 
medical examination, at the most recent VA medical 
examination in May 2004, the scar was described as well 
healed, with no effusion or warmth; there were no complaints 
of a tender scar.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805 
(2004).  The record contain no other indication, nor does the 
veteran contend, that her left knee surgical scar is 
symptomatic or otherwise meets the criteria for a separate 
compensable rating under 38 C.F.R. § 4.118.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's left knee 
disability, the benefit-of-the-doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but notes that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate her 
left knee disability.  There is no indication that her left 
knee disability is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a low back disability is granted.

Entitlement to service connection for a low back and right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


